Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION

                                          No. 04-14-00184-CV

                                         IN RE Jose GEORGE

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: April 9, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 20, 2014, relator filed a petition for writ of mandamus complaining of the trial

court’s order granting motions to transfer venue. The court has considered relator’s petition for

writ of mandamus, and the response filed on behalf of one of the real parties in interest, and is of

the opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                      PER CURIAM




1
  This proceeding arises out of Cause No. 2013CVF001170D4, styled Jose George v. Jose Alberto George, pending
in the 406th Judicial District Court, Webb County, Texas, the Honorable Oscar J. Hale Jr. presiding.